     Case 2:20-cv-08916 Document 6 Filed 09/30/20 Page 1 of 3 Page ID #:135



 1    Steven W. Ritcheson, Esq. (SBN 1674062)
 2    INSIGHT, PLC
      578 Washington Blvd., #503
 3    Marina del Rey, CA 90292
 4    Telephone: (818) 744-8714
      Fax: (818) 337-0383
 5    Email: swritcheson@insightplc.com
 6
      Attorneys for Plaintiff
 7    ALTAIR LOGIX LLC, a Texas limited liability company
 8
                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                     PATENT
11    ALTAIR LOGIX LLC,
12                                                   Case No. 2:20-cv-08916
                          Plaintiff,
13       v.                                          NOTICE OF CASES
14                                                   INVOLVING THE SAME
      QNAP INC.,                                     PATENT PENDING IN THIS
15                                                   DISTRICT
16                        Defendant.
                                                     DEMAND FOR JURY TRIAL
17

18            Plaintiff Altair Logix LLC provides notice of the following case pending in
19    this district that involves the same patent-in-suit (U.S. Patent No. 6,289,434):
20
          Altair Logix LLC v. Aaxa Technologies, Inc., Civil Case No. 2:20-cv-8915
21
           (CDCA).
22

23    September 30, 2020                        By    /s/Steven W. Ritcheson
                                                      Steven W. Ritcheson, Esq.
24
      OF COUNSEL:                                     (SBN 1674062)
25                                                    INSIGHT, PLC
                                                      578 Washington Blvd., #503
26    David R. Bennett
                                                      Marina del Rey, CA 90292
      (Application for Admission Pro Hac
27                                                    Telephone: (818) 744-8714
      Vice to be filed)
                                                      Fax: (818) 337-0383
28    Direction IP Law
                                               -1-
      NOTICE OF CASES INVOLVING THE
      SAME PATENT PENDING IN THIS DISTRICT
     Case 2:20-cv-08916 Document 6 Filed 09/30/20 Page 2 of 3 Page ID #:136



 1    P.O. Box 14184                               Email: swritcheson@insightplc.com
 2    Chicago, IL 60614-0184
      (312) 291-1667                               Attorneys for Plaintiff
 3    dbennett@directionip.com                     Altair Logix LLC
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -2-
      NOTICE OF CASES INVOLVING THE
      SAME PATENT PENDING IN THIS DISTRICT
     Case 2:20-cv-08916 Document 6 Filed 09/30/20 Page 3 of 3 Page ID #:137



 1                              CERTIFICATE OF SERVICE
 2
            I hereby certify that on September 30, 2020, I electronically filed the above
 3

 4    documents with the Clerk of Court using CM/ECF which will send electronic

 5    notification of such filings to all registered counsel.
 6
                                                      /s/Steven W. Ritcheson
 7                                                    Steven W. Ritcheson, Esq.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -3-
      NOTICE OF CASES INVOLVING THE
      SAME PATENT PENDING IN THIS DISTRICT
